t c memo united_states tax_court stanley a and connie a wasik petitioners v commissioner of internal revenue respondent docket no filed date stanley a and connie a wasik pro sese blaine holiday for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner stanley wasik mr wasik was away from home 1see infra note for the concessions each party made when he worked as an airline mechanic for northwest airlines nwa in milwaukee to determine whether petitioners are entitled to deduct expenses for his vehicle meals_and_lodging while mr wasik was away from prior lake minnesota in the minneapolis area where he normally lived we conclude that he was not away from home when he worked in milwaukee second we are asked to decide whether petitioners substantiated various other expenses we conclude that petitioners have substantiated and are entitled to deduct some of these other expenses findings_of_fact some of the facts have been stipulated and are so found petitioners resided in prior lake minnesota at the time they filed the petition mr wasik’s employment with nwa mr wasik began working in the airline industry as a mechanic in after working for years with trans world airlines mr wasik began working for nwa mr wasik worked for nwa for a total of years mostly in minneapolis nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an 2as more fully described infra we do find that mr wasik is entitled to deduct vehicle expenses for a training trip to duluth minnesota employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could exercise his or her seniority to bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump most employees exercised their seniority in the way that would give them positions in cities as close as possible to their families mr wasik received a bump notice in date mr wasik looked into other job opportunities in the minneapolis area but did not find an opportunity that was right for him mr wasik chose to exercise his seniority and bump another employee rather than accept the layoff bumping another employee meant that mr wasik could retain his health care benefits mr wasik was able to bump to milwaukee wisconsin mr wasik was not experienced with the type of aircraft typically arriving in milwaukee so nwa first sent mr wasik for training in duluth minnesota to learn the skills he needed for the milwaukee job mr wasik was in duluth for weeks at the end of date nwa reimbursed mr wasik for his lodging and meals while he was attending training in duluth but not for vehicle expenses mr wasik began the milwaukee position on date mr wasik’s position in milwaukee had no defined end date he hoped to return to minneapolis soon he understood that union representatives were meeting with nwa representatives on behalf of the mechanics in an effort to return some of them to minneapolis he expected he would be able to return to minneapolis as soon as there was an nwa job available there that he had enough seniority to obtain the timing of a return to minneapolis would depend on nwa’s needs for mechanics in that city as well as the choices of the other mechanics also subject_to the seniority system mr wasik worked in milwaukee until the end of date days short of a year mr wasik and petitioner connie wasik mrs wasik decided that mrs wasik a homemaker and their children should remain in minnesota while mr wasik worked in milwaukee they did not want to uproot their family and thus decided that mr wasik would incur additional travel lodging and meal expenses in milwaukee rather than have the entire family move there mr wasik rented an apartment in the milwaukee area with three other nwa mechanics during the week and he traveled to the minneapolis area to visit his family on the weekends mr wasik had a cellular phone and bought some computer equipment during mr wasik also claimed he purchased safety shoes and supplies during petitioners subscribed to the minneapolis star tribune newspaper and everyone in the family read it mr wasik wore a uniform while he worked for nwa he needed to clean his uniforms often because his work involved airline fuel and oil and was messy petitioners claimed they contributed some items to charity and made cash contributions in petitioners’ return petitioners claimed certain expenses on schedule a itemized_deductions on the joint_return for respondent examined the return for and issued petitioners a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioners assert they are entitled to deduct claimed cash and noncash charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee_business_expense deductions petitioners claimed include expenses for mr wasik’s vehicle while in duluth and milwaukee lodging and meals while in milwaukee and expenses for safety 3respondent concedes that petitioners are entitled to deduct state and local_taxes real_estate_taxes a portion of personal_property_taxes home mortgage interest certain amounts for tools a portion of union dues and tax preparation fees petitioners have conceded they are not entitled to deduct fax machine expenses internet expenses and investment_expenses shoes supplies uniform cleaning financial publications cellular telephone and equipment petitioners timely filed a petition opinion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr wasik was away from home when he incurred expenses for his vehicle meals_and_lodging in milwaukee and his vehicle expenses he incurred when attending training in duluth travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as those for vehicles meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id 4all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 we now consider whether mr wasik was away from home when he was bumped from minneapolis and took a position in milwaukee once mr wasik was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa gave mr wasik no end date for his position in milwaukee nwa no longer required mr wasik to perform any services whatsoever in the minneapolis area once he was bumped mr wasik introduced evidence that he searched for work in the minneapolis area but was unsuccessful although mrs wasik and the family remained in the family residence with occasional visits from mr wasik while mr wasik worked in milwaukee this fact alone does not dictate that mr wasik’s tax_home was in prior lake minnesota where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr wasik’s business ties to the minneapolis area ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr wasik would have liked to return to the minneapolis area to work for nwa mr wasik did not know when such a return would be possible due to the seniority system the likelihood of mr wasik’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr wasik did not know how long he would be in milwaukee or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system mr wasik testified that he thought his position in milwaukee would not last very long because he thought union representatives were negotiating with nwa to return some displaced mechanics to minneapolis mr wasik acknowledged that nothing was guaranteed however although he believed the union was doing what it could for the mechanics petitioners did not introduce evidence pertaining to the status of negotiations between nwa and the union at the time mr wasik accepted the milwaukee job nor evidence indicating that mr wasik even would have known the substance of the negotiations or how they were proceeding moreover even assuming the union representatives did ultimately agree with nwa that nwa would add new mechanic jobs in minneapolis at some future time these jobs would likely also be subject_to the seniority system thus mr wasik would have no way to know whether he would be senior enough to obtain one of the minneapolis jobs if and when the minneapolis jobs were made available at some future unknown date the court also takes judicial_notice that union negotiations did not prevail mr wasik’s return to minneapolis was not foreseeable because of the prospect of union negotiations we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons accordingly mr wasik was not away from home in milwaukee and the expenses he incurred while there are not deductible we next examine petitioners’ argument that they are entitled to deduct vehicle expenses mr wasik incurred traveling to duluth for training before beginning the milwaukee position respondent focuses his arguments on brief on the milwaukee position and fails to address whether mr wasik was away from home while he was training in duluth respondent acknowledges that nwa considered mr wasik to be away from milwaukee during that time and reimbursed mr wasik’s meals_and_lodging for that reason it appears under the circumstances that respondent has conceded that mr wasik was temporarily away from home with respect to the week training session in duluth we shall discuss therefore infra whether petitioners met the strict substantiation requirements under sec_274 concerning the vehicle expenses_incurred traveling to duluth for training substantiation of expenses we next turn to the substantiation issues to determine whether petitioners are entitled to deduct any remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra 5petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir unreimbursed employee business_expenses we shall now consider whether petitioners are entitled to deduct the claimed expenses beginning with the unreimbursed employee business_expenses petitioners claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice safety shoes we now examine those expenses not subject_to the strict substantiation requirements petitioners claimed dollar_figure for safety shoes during a taxpayer is entitled to deduct unreimbursed employee_expenses only to the extent that the taxpayer demonstrates that he or she could not have been reimbursed for such expenses by his or her employer sec_162 24_tc_21 petitioners offered no receipts from the store where the safety shoes were allegedly purchased moreover petitioners failed to show that nwa did not reimburse mr wasik for the safety shoes petitioners have not provided adequate substantiation for this claimed expense petitioners are therefore not entitled to a deduction for safety shoes for supplies petitioners claimed dollar_figure for supplies during mr wasik acknowledged at trial that he was not sure what supplies he sought to deduct on the return petitioners offered no testimony regarding what specific supplies mr wasik needed for his job or even what supplies petitioners sought to deduct we conclude that petitioners are not entitled to a deduction for supplies for cleaning expenses for uniforms petitioners claimed dollar_figure for cleaning expenses for mr wasik’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses to clean mr wasik’s uniforms mr wasik gave unclear testimony however regarding how he calculated the cleaning costs petitioners introduced a document on the letterhead of his certified_public_accountant that purports to indicate how the sum was calculated but it suggests an excessive_amount cleanings for shirts and pants per month roughly corresponding to the number of days per month mr wasik worked we may estimate the amount of deductible cleaning expenses under the cohan_rule we adopt the unit cost of dollar_figure listed on petitioners’ exhibit as the cost to wash or dry one load of laundry we find that approximately eight loads of laundry per month is a reasonable number to yield clean shirts and pairs of pants per month petitioners are therefore entitled to deduct dollar_figure for cleaning expenses for mr wasik’s uniforms in publications petitioners claimed dollar_figure for publications petitioners introduced copies of checks made out to star tribune totaling dollar_figure mr wasik testified that the amount petitioners claimed included the star tribune delivered to the family home in minnesota that everyone in the family read as well as costs for financial publications that mr wasik used to monitor investments petitioners did not keep receipts for the purchase of the financial publications the cost of a daily newspaper of general circulation is generally nondeductible wheeler v commissioner tcmemo_1984_425 petitioners also have not introduced any receipts for the other financial publications and thus have not substantiated expenses for these publications we conclude that petitioners are therefore not entitled to any deduction for publications in expenses subject_to strict substantiation requirements we now consider those expenses that are subject_to the additional strict substantiation requirements under sec_274 expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner supra pincite cellular phone expenses petitioners claimed dollar_figure for cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and sec_280f and are thus subject_to the strict substantiation requirements gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date petitioners offered no testimony regarding their claimed expenses for the cellular phone petitioners did introduce copies of checks made out to verizon wireless totaling dollar_figure which is less than the claimed deduction petitioners did not provide any breakdown of the personal versus business use of the cellular phone in addition petitioners failed to introduce any testimony or evidence to prove that nwa required mr wasik to have a cellular phone petitioners are therefore not entitled to deduct any cellular phone expenses for equipment expenses petitioners claimed dollar_figure of equipment expenses petitioners introduced a best buy receipt for a computer for dollar_figure to support their deduction petitioners did not introduce any evidence that nwa required mr wasik to have a computer or that he used the computer for business purposes petitioners also gave no explanation of what equipment made up the roughly dollar_figure difference between the cost of the computer and the amount petitioners claimed mr wasik admitted that the deduction was a mistake we conclude that petitioners are not entitled to deduct dollar_figure for equipment vehicle expenses for travel to duluth for training we now consider whether petitioners are entitled to deduct vehicle expenses_incurred in connection with mr wasik’s training trip to duluth passenger automobiles are listed_property under sec_280f and strict substantiation is therefore required sec_274 no deduction is allowed for any travel expense unless the taxpayer corroborates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date adequate_records include the maintenance of an account book diary log statement of expenses trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date taxpayers may use a standard mileage rate established by the internal_revenue_service in lieu of substantiating the actual amount of the expenditure see sec_1_274-5 income_tax regs the standard mileage rate is generally multiplied by the number of business miles traveled see revproc_2002_61 2002_2_cb_616 in effect for transportation_expenses incurred during the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the actual mileage the time and the business_purpose of each use nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs petitioners claimed dollar_figure for vehicle expenses a portion of which is attributable to mr wasik’s travel to duluth for training petitioners used the standard business mileage rate of cents per mile in effect for in computing their vehicle expenses petitioners introduced a calendar indicating the days in september and october mr wasik drove from prior lake minnesota to duluth minnesota a total of two round trips petitioners also introduced evidence indicating the 180-mile distance between petitioners’ home and duluth we are satisfied that petitioners substantiated the mileage and met the strict substantiation requirements relating to the vehicle expenses for the duluth travel after applying the standard mileage rate in effect for we find that petitioners are entitled to deduct dollar_figure for vehicle expenses for charitable_contributions we finally consider petitioners’ charitable_contributions petitioners claimed they contributed dollar_figure cash and dollar_figure of property to charitable organizations in charitable_contributions are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals its fair_market_value on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution of money is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs we first consider petitioners’ cash contributions petitioners claimed they donated to their hometown church in and introduced a list they created with the name and address of the church and the dates and amounts of contributions totaling dollar_figure petitioners did not use the numbered envelopes provided by the church that would have allowed the church to verify and 6the remaining balance of the dollar_figure claimed cash donations appears not to be a donation of cash at all but the videotapes mr wasik claims to have purchased and allowed prior lake athletics for youth p l a y coaches to view substantiate donations they made and introduced no receipts or acknowledgment from the church of any contributions the balance of the evidence introduced to substantiate petitioners’ cash contributions relates to prior lake athletics for youth p l a y mr wasik testified that he purchased instructional videos and kept them at his home but that he told the other p l a y coaches they were free to use the videos mr wasik acknowledged that he did not donate money to the organization we are convinced that petitioners attended the church and donated money we may estimate such cash charitable_contributions under the cohan_rule see fontanilla v commissioner tcmemo_1999_156 we conclude that petitioners are entitled to deduct dollar_figure of cash charitable_contributions to the church petitioners are not entitled to deduct any amount for cash charitable_contributions related to the instructional videos as they acknowledged they did not make any cash contributions to that organization moreover we note that donations must be to the charity petitioners may not deduct the costs of videos they purchased as a charitable_contribution 7there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 unless they actually contributed the videos to the charity and substantiated the contribution with a receipt from the charity for the donation we next turn to petitioners’ contributions of property petitioners provided a receipt from the cap agency and mrs wasik testified she added the amount dollar_figure to the receipt petitioners also introduced a detailed three-page handwritten list of the items donated and the estimated values totaling about dollar_figure well over the dollar_figure written on the receipt petitioners stated on the return however that they donated property worth dollar_figure to goodwill industries mrs wasik stated that when preparing the detailed list of items she simply estimated their values according to what each item was and how old it was we are troubled by the significant inconsistencies and contradictions in the evidence and testimony on this issue petitioners introduced a receipt from an organization different from the organization they claimed on their return in addition petitioners’ tax_return reflects a different amount from petitioners’ receipt which reflects a still different amount from petitioners’ handwritten notes mrs wasik did not explain these discrepancies at trial to the court’s satisfaction we do not find this inconsistent contradictory testimony to be credible and we decline to accept it we find that petitioners have not substantiated to which charities they donated property or the value of that property petitioners are therefore not entitled to deduct any amount for charitable_contributions of property to reflect the foregoing and the concessions of the parties decision will be entered under rule
